     Counsel Listed On Next Page
1
                                                                 JS-6
2
3
4
5
6
7
                              UNITED STATES DISTRICT COURT
8
                             CENTRAL DISTRICT OF CALIFORNIA
9
10
11   JUAN CARLOS SALCEDO, an                CASE NO.: 2:18-cv-07359 MWF(SSx)
     individual,
12                                          [Case assigned to the Honorable Michael W.
                Plaintiff,                  Fitzgerald, Courtroom 5A]
13   INTERSTATE-MCBEE, a business           ORDER ON STIPULATION FOR
14   entity of unknown format;              DISMISSAL WITH PREJUDICE
     INTERSTATE-MCBEE, LLC, an Ohio
     Limited Liability Company;             Action Filed: May 29, 2018
15   INTERSTATE-MCBEE PROPERTIES            Removal Date: August 22, 2018
     CALIFORNIA, LLC, an Ohio Limited       Trial Date:   None Set Yet
16   Liability Company; MCBEE SUPPLY
17   CORPORATION, an Ohio Corporation;
     INTERSTATE DIESEL SERVICE,
18   INC., an Ohio Corporation; IM PARTS,
     LLC, an Ohio Limited Liability
19   Company; and DOES 1 through 20,
     inclusive,
20              Defendants.
21
22   ///
23   ///
24   ///
25   ///
26   ///
27
28
                                            -1-
                ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE
     Ramin R. Younessi (SBN 175020)
1    Samvel Geshgian (SBN 300470)
2    LAW OFFICES OF RAMIN R. YOUNESSI
     A PROFESSIONAL LAW CORPORATION
3    3435 Wilshire Boulevard, Suite 2200
     Los Angeles, California 90010
4    Telephone: (213) 480-6200
5    Facsimile: (213) 480-6201
     E-mail:     ryounessi@younessilaw.com
6    E-mail:     sgeshgian@younessilaw.com
7    Attorneys for Plaintiff
     JUAN CARLOS SALCEDO
8
9    Leila Nourani (SBN 163336)
     Tony P. Zhao (SBN 313328)
10   JACKSON LEWIS P.C.
     725 South Figueroa Street, Suite 2500
11   Los Angeles, California 90017-5408
12   Telephone: (213) 689-0404
     Facsimile: (213) 689-0430
13   E-mail:     leila.nourani@jacksonlewis.com
     E-mail:     tony.zhao@jacksonlewis.com
14
     Attorneys for Defendants
15   INTERSTATE McBEE, LLC (erroneously sued as
     INTERSTATE-McBEE); IM PARTS, LLC;
16   INTERSTATE DIESEL SERVICE, INC.; and
     McBEE SUPPLY CORPORATION
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
                ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE
1
                                               ORDER
2
3
4          For good cause shown and based upon the stipulation of the Parties to this action,
5    IT IS HEREBY ORDERED Plaintiff’s entire complaint against Defendants including all
6    causes of action as alleged therein is hereby dismissed with prejudice; and All parties
7    shall bear their own attorney’s fees and costs.
8
9    DATED: December 14, 2018

10
11
                                               Hon. Michael W. Fitzgerald
12                                             United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -3-
                 ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE
